A-77,042
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                            Transmitted 12/7/2015 7:36:00 PM
                                                                              Accepted 12/8/2015 7:50:25 AM

                    TEXAS COURT OF CRIMINAL APPEALS                                            ABELAclerk
                                     AUSTIN, TEXAS

                                                                             FILED IN
FIDENCIOVALDEZ
                                                                    COURT OF CRIMINALAPPEALS

V.                                                  A-77,042               December 8, 2015

THE STATE OF TEXAS                                                     ABEL ACOSTA, CLERK


     MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE COURT OF CRIMINAL APPEALS:                                        ^ d&^f
       Fidencio Valdez, Appellant in this cause, moves the Court for an extension of time

for filing Appellant's brief, and in support of this motion show:                                •f

                                              i.


       This is an appeal from the 384th Judicial District Court for the State of Texas.

                                             II.


       The Appellant's brief is due today December 7, 2015. Undersigned counsel, who is

entering an appearance as co-counsel for Appellant, believes this is the third extension of

time for filing the Appellant's brief.

                                             III.


       To-date, undersigned counsel has expended innumerable hours reading the reporter's

record of the trial and conducting legal research into various issues of the case.        The

reporter's record of the trial is massive and the issues which needed to be researched

complex. Undersigned counsel has also conferred with Joe Vasquez, lead counsel on the

case, who has related to undersigned counsel to file this motion for continuance and request
an additional 90 day to prepare Appellant's brief. Undersigned counsel and lead counsel, Joe

Vasquez, accordingly request an additional 90 days to prepare and submit Appellant's brief.

                                            IV.


                                          Respectfully submitted,

                                             Isi   James D. Lucas
                                          JAMES D. LUCAS
                                          2316 Montana Avenue
                                          El Paso, TX 79903
                                          (915)532-8811
                                          (915)532-8807
                                          State Bar No. 12658300




                             CERTIFICATE OF SERVICE


       This is to certify that on December 7, 2015 a true and correct copy of the above and

foregoing document was served by mail, District Attorney's Office, 500 E. San Antonio, El

Paso, Texas 79901.



                                             Isi   James D. Lucas
                                          JAMES D. LUCAS